Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections

3.	Claims 1, 6 and 7 are objected to because of the following informalities:  Claims 1, 6 and 7 recite limitation PCB, CT, IOT.  It is not clear what PCB, CT and IOT stand for. Appropriate correction is required.


Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by JOO (Pub NO. WO 2018056708(A1); hereinafter Joo; translation attached).
Regarding Claim 1, Joo teaches an independent type instantaneous current detection PCB CT device (PCB CT device in Fig. 5-Fig. 7; See page 9-page 13) applied to a breaker mounted on a main PCB formed in the breaker or formed independently of the breaker (Fig. 5-Fig. 7 is earth leakage breaker; See page 9-page 13) by including
 a PCB (3500 in Fig. 5 and Fig. below; See page 9-page 13) including a first through-hole portion (110 in Fig. 7 and Fig. below; See page 9-page 13) formed on one side of a partition (See one side 100 in Fig. 7 and Fig. below) and a second through-hole portion (second through hole 410 in Fig. 7 and Fig. below) formed on the other side of the partition with the partition (See other side 400 in Fig. 7 and Fig. below; See page 9-page 13) interposed therebetween (two sides 100 and 400 are interposed in Fig. 7 and Fig. below),

and the inner via-holes and the outer via-holes connected by a coil pattern (coils 120 connects upper side via to bottom side via 110 in Fig. 7; See page 9-page 13), and
a PCB type second air-core coil sensor (PCB 100 is used for detecting current in Fig. 7; See page 9-page 13) for detecting a current of a second electric wire (second electric wire in Fig. 5 and Fig. below) passing through the second through-hole portion (second wire passes through the hole in Fig. 5; See page 9-page 13) by a plurality of inner via-holes (plurality of upper vias 410 with interval in Fig. 7; See page 9-page 13) formed at a certain interval on an outside of the second through-hole portion (vias 410 go to other end of 400 in Fig. 7; See page 9-page 13) formed in the PCB, a plurality of outer via- holes (vias at bottom side of 400 in Fig. 7; See page 9-page 13) formed at a certain interval at 

    PNG
    media_image1.png
    540
    486
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    795
    902
    media_image2.png
    Greyscale

Regarding Claim 2, Joo teaches the independent type instantaneous current detection PCB CT device according to claim 1, wherein in the partition (200 in Fig. 7), a plurality of partition via-holes (200 has plurality of vias 210 in Fig. 7) are formed at a certain interval (210 has certain interval in fig, 7), and one of the partition via-holes and another one of the partition via- holes are connected by a coil pattern (holes 210 are connected by coil pattern 210 and 40 in Fig. 7). 
Regarding Claim 4, Joo teaches the independent type instantaneous current detection PCB CT device according to claim 1, wherein in the partition (200 in Fig. 7), a core layer is formed (partition 200 forms a core layer in Fig. 7).
Regarding Claim 7, Joo teaches an independent type instantaneous current detection PCB CT device (PCB CT device in Fig. 5-Fig. 7; See page 9-page 13) applied to a breaker mounted on a main PCB formed in the breaker or formed independently of the breaker (Fig. 5-Fig. 7 is earth leakage breaker; See page 9-page 13) by including
a donut-shaped PCB (PCB 3500 in Fig. 5 and Fig. below has hole inside like donut, therefor donut shaped; See page 9-page 13) including a through-hole portion (110 in Fig. 7 and Fig. below; See page 9-page 13),
a PCB type first air-core coil sensor (100 is used for detecting current in Fig. 7; See page 9-page 13)  for detecting a current of an electric wire (electric wire 70 in Fig. 5 and Fig. below; See page 9-page 13) passing through a through-hole portion (70 passes through the hole in Fig. 5; See page 9-page 13) formed in the PCB by a plurality of inner via-holes (plurality of upper vias 110 with interval in Fig. 7) formed at a certain interval on one side of the through-hole portion (vias .

    PNG
    media_image1.png
    540
    486
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Li et al. (Pub NO. Us 2010/0237976 A1; hereinafter Li).
Regarding Claim 3, Joo teaches the independent type instantaneous current detection PCB CT device according to claim 1, wherein the PCB type air-core coil sensor (100 in Fig. 7 is current sensor; See page 9-page 13) or the PCB type first air-core coil sensor (100 in Fig..7 ; See page 9-page 13) and the PCB type second air-core coil sensor (400 in Fig. 7 is current sensor) include an upper coil pattern forming layer (coils 120 on upper side of layer 100 in fig. 7; See page 9-page 13) formed of a nonmagnetic material (100 is made of nonmagnetic material) and having a plurality of coil patterns (120 has plurality of coil patterns in Fig. 7; See page 9-page 13) connected through the inner via- holes (120 are 
the upper coil pattern forming layer to have a plurality of via-holes (upper coil 120 having vias 110 forming upper layer on 100 in Fig. 7) having the same size as a size of the inner via-holes (all vias 110 are same size in Fig. 7) and the outer via-holes (vias 110 on bottom side of 100 in Fig. 7; See page 9-page 13) at positions thereof on both sides (vias 110 goes from top to bottom of 100 in Fig. 7; See page 9-page 13), and a lower coil pattern forming layer (coils 120 on bottom side of  layer 100 in Fig. 7), formed of a nonmagnetic material (100 is made of nonmagnetic material), and having a plurality of coil patterns (coils 120 form pattern in fig. 7) connected through a plurality of inner via-holes and outer via-holes (coils 120 are connected from top to bottom of 100 through vias in Fig. 7; See page 9-page 13) alternately from an upper Side to a lower side and from the lower side to the upper side (coils 120 are connected from top to bottom of 100 through vias in Fig. 7; See page 9-page 13).
Joo is silent about an insulator disposed below the upper coil pattern, a lower coil pattern forming layer located below the insulator.


    PNG
    media_image3.png
    879
    818
    media_image3.png
    Greyscale


Regarding Claim 5, Joo teaches the independent type instantaneous current detection PCB CT device according to claim 1, wherein the PCB type first air-core coil sensor (100 in Fig. 7 is current sensor; See page 9-page 13) and the PCB type second air-core coil sensor (400 in Fig. 7 is current sensor) include an upper coil pattern forming layer (120 has plurality of coil patterns in Fig. 7; See page 9-page 13) formed of a nonmagnetic material and having a plurality of coil patterns (100 is made of nonmagnetic material) connected through the inner via-holes (120 are connected through via 110 in Fig. 7; See page 9-page 13) and the outer via-holes (vias 110 on bottom side of 100 in Fig. 7; See page 9-page 13) alternately from an upper side to a lower side and from the lower side to the upper side (120 are connected through top via to bottom via 110 in Fig. 7; See page 9-page 13), 
the upper coil pattern forming layer to have a plurality of via-holes (upper coil 120 having vias 110 forming upper layer on 100 in Fig. 7; See page 9-page 13) having the same size as a size of the inner via-holes (all vias 110 are same size in Fig. 7) and the outer via-holes (vias 110 on bottom side of 100 in Fig. 7) at positions thereof on both sides (vias 110 goes from top to bottom of 100 in Fig. 7), a magnetic core body (400) formed of a core (magnetic core 1000; See page 13) material between the via-holes formed on the both sides (See page 13), and

Joo is silent about an insulator disposed below the upper coil pattern, a lower coil pattern forming layer located below the insulator.
Li teaches an insulator disposed below the upper coil pattern, a lower coil pattern forming layer located below the insulator (See Fig. 2 and Fig. below; See [0023]).

    PNG
    media_image3.png
    879
    818
    media_image3.png
    Greyscale

.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JOO in view of JOO et al. (Pub NO. KR 1747075 B1; hereinafter Joo1; translation attached).
Regarding Claim 6, Joo teaches the independent type instantaneous current detection PCB CT device according to claim 1,
wherein PCB CT devices are located at respective positions of respective through-holes of a base plate (through hole 80 of base plate 3500 in Fig. 5) in which three through-holes (three through holes 110 in fig. 7) are formed when the independent type instantaneous current detection PCB CT device is applied to a system (device n Fig. 7 is applied to system in Fig. 6), and the independent type instantaneous current detection PCB CT device is allowed to detect a current when the PCB CT device is embedded in an IOT terminal (detect current to terminal 5 and 15).
Joo is silent about PCB CT device is applied to a three-phase three-wire system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Joo, by using PCB CT device is applied to a three-phase three-wire system, as taught by Joo1 in order to achieve protection between coils.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. JOO et al. (Pub NO. US 2019/0154733 A1) discloses Current-Detection Device Having Multi-Layered PCB Core Structure.
b. Lee et al. (Pub NO. Us 2003/0048028 A1) discloses Vibration Motor.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867